Citation Nr: 1636956	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-35 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel







INTRODUCTION

The Veteran had active duty service in the United States Coast Guard from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision in which the RO granted the Veteran's claim for service connection for bilateral hearing loss and assigned an initial, noncompensable rating.

In February 2014, the Board remanded the matter for additional evidentiary development.  The matter is now back before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in December 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDING OF FACT

Audiometric examinations correspond to no greater than a level I hearing loss for the right ear, and no greater than a level I hearing loss for the left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in February 2014 for additional evidentiary development.  In particular, the Board instructed the AOJ to schedule the Veteran for a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss disability.  The Board also instructed the AOJ to obtain any ongoing VA treatment records.  

In April 2014, the AOJ provided the Veteran with a VA audiological examination for his service-connected bilateral hearing loss disability.  The examination report included all findings requested by the Board.  The AOJ also obtained updated VA treatment records.  The AOJ readjudicated the Veteran's claim in a July 2014 Supplemental Statement of the Case.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  The RO provided pre-adjudication notice by a letter dated in December 2009.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

During the appeal period, the Veteran was afforded VA audiological examinations in March 2010, May 2011, and April 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  The Board notes that the Veteran indicated that the word recognition testing was not completed appropriately during his May 2011 VA examination.  He stated that the presentation level at the time was too loud for him.  As such, during the April 2014 VA examination, the examiner verified the Veteran's comfort level prior to beginning word recognition testing.  The examiner indicated that the presentation level was set at 65 decibels and the Veteran verified that the presentation level was not uncomfortable.  However, the examiner noted that as the Veteran left the examination, he stated that he felt the presentation level was too loud.  The examiner noted that she reminded the Veteran that he verified presentation comfort level prior to beginning word testing and was given the option of having the presentation level increased or decreased as needed.  The examiner noted that the Veteran stated that the presentation level was louder than normal conversational levels, and questioned whether this was the appropriate way to conduct testing.  The examiner indicated that she explained to the Veteran that the presentation levels used were appropriate and within the guidelines set forth by VA testing regulations.  Thus, there is no additional evidence which needs to be obtained. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, the VA examiners discussed the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Initial Compensable Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.  

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran contends his bilateral hearing loss warrants an initial compensable rating.

Following his claim for service connection, the Veteran was afforded a VA audiological examination in March 2010.  Puretone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
45
60
55
LEFT
20
15
20
60
50

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 45 decibels in the right ear, and 36 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 92 percent for the right ear, and 96 percent for the left ear.

Applying the test results of the March 2010 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

In a VA treatment record dated in November 2010, the Veteran was fitted for hearing aids.  

The Veteran was afforded another VA audiological examination in May 2011.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
60
55
LEFT
20
20
30
60
50

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 46.25 decibels in the right ear, and 40 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 94 percent for the right ear, and 98 percent for the left ear.

Applying the test results of the May 2011 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

Pursuant to the Board's February 2014 remand, the Veteran was afforded a final VA audiological examination in April 2014.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
65
60
LEFT
25
20
35
60
55

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 48 decibels in the right ear, and 43 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 96 percent in both ears.

Applying the test results of the April 2014 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  In this regard, the Board notes that a VA Medical Center (VAMC) treatment record dated in October 2010 contains audiological findings.  However, as this testing did not contain Maryland CNC speech recognition scores, these findings are not adequate for rating purposes.  Moreover, the May 2011 examiner indicated that the examination results were within test/retest variability of the VAMC audiogram performed in October 2010.  

Although the Veteran has indicated that his hearing is worse than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current noncompensable evaluation is reflected by the rating evidence of record and there is no indication that the findings on the March 2010, May 2011, and April 2014 VA audiological examinations are inadequate.  Thus, the Veteran's claim for an initial compensable evaluation for his bilateral hearing loss disability, cannot be granted.

Accordingly, the evidence of record does not support an initial compensable rating for the Veteran's bilateral hearing impairment.  



      Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

Under Thun v. Peake, 22 Vet. App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  Here, the Board recognizes that the Veteran's bilateral hearing loss is manifested by difficulty hearing, especially in the presence of background noise.  For example, in his March 2010 VA examination, the Veteran reported that his hearing loss made it difficult to understand conversational speech, especially in the presence of background noise.  The Veteran noted that when he worked as a teacher, he had problems understanding students in the back of the room.  In his April 2014 VA examination, the Veteran indicated that his hearing loss impacted his activities of daily living and ability to work, as he could not hear his turn signal in his car when he was not wearing his hearing aids.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports of difficulty hearing simply do not represent an exceptional or unusual case.  As such, the first Thun element cannot be met.  

As noted above, the Board has found that the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, and therefore the second and third questions posed by Thun are moot.  However, even if the Board were to find that the first element of Thun had been satisfied, extraschedular referral would still not be warranted because the Board finds that the second and third elements of Thun are not satisfied.  

The Veteran's service-connected bilateral hearing loss does not present an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms."  There is no history of relevant surgery or hospitalization during the time period on appeal.  As to employment, the Veteran's service-connected hearing loss certainly impacts his ability to work, as he has reported difficulty understanding conversational speech, especially with background noise.  See March 2010 VA examination report.   The Board has considered the general assertion put forth by the Veteran's representative in the Informal Hearing Presentation that the disability markedly interferes with employment.  However, the representative did not explain the basis of this assertion, or provide any detail as to how it causes such interference, and there is no other evidence that his hearing loss has resulted in marked interference with employment above that already accounted for by the currently assigned noncompensable rating.  No other situation akin to the demonstrative governing norms is shown by the evidence of record, to include the lay statements.  The Board finds, therefore, that the Veteran's service-connected bilateral hearing loss is not shown to have resulted in frequent periods of hospitalization or marked interference with employment.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for bilateral hearing loss and tinnitus.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Lastly, the Board acknowledges that the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has not alleged that his hearing loss prevents him from obtaining or maintaining substantially gainful employment.  Thus, the Board finds that this matter is not raised by the record and it is therefore unnecessary to remand the matter for further action. 











ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


